DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, line 5 the word “potion” is unclear where the scope of the claim cannot be determined when it is not clear whether this is a typographical error and should read something else, and if it does should it be “portion” or “position” is not clear when both could be correct but would change the scope of the claim, therefore the claim is currently indefinite where the scope of the claim cannot be clearly determined.  For speedy prosecution the examiner will treat this word as being portion.  Claims 6-8 are rejected due to their dependence on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedrick (4700751).  The reference to Fedrick discloses the recited flow pipe (col 1, lines 8-14 discusses the pipe is for use with fluid distribution which makes it a flow pipe) comprising a pipe body (16; figs 2, 6) including a side wall having an opening portion (there are openings at the end; and openings at 48; figs 5a,b); and a heat insulator (14,34; figs 2, 6) arranged at an inner peripheral side of the pipe body (16) and having a flow path through which a fluid flows (flow path is through 12, 32; figs 2, 6), wherein the heat insulator has an outer peripheral surface facing with the side wall (seen in figs 2,6), and the outer peripheral surface has a flow path (ribs seen near 34 in fig 6 and not numbered in fig 2; figs 2, 6) structure configured to form a flow path (38; figs 2, 6) that guides a water droplet generated between the heat insulator and the pipe body to the opening portion (col 5, lines 51-60 discuss water flow  that appears in the void which is considered to include droplets).  Column 1, lines 8-43 discuss insulation used with high and low heat applications which implies such insulation is a heat type insulation. 
With respect to claim 2, the flow path structure includes a groove formed along a peripheral direction of the heat insulator (seen in figs 2, 6 as 38). 
With respect to claim 3, the flow path structure includes a protruding portion that is in contact with the pipe body (seen in figs 2 and 6 as protrusions from the surface of the insulation toward and contacting pipe body 16).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Secoura (2013/0213515).  The reference to Secoura discloses the recited flow pipe (abstract discloses pipes transport fluid or gas which makes it a flow pipe) comprising: a pipe body (12; figs 1,2) having a flow path through which a fluid flows (fluid flows through 12; described as carrying oil in [0026]); and a heat insulator (10(1); figs 1,2; 0029]; foam is used, and [0025] sets forth heat insulation due to temperature sensitivity) arranged to surround the pipe body in a peripheral direction of the pipe body at an outer peripheral side of the pipe body (seen in figs 1,2 and other figs), wherein the heat insulator includes a side wall having an opening potion (the sidewall makes a tubular shape with holes at the ends, and holes 54(2) can also be provided; see fig 7; [0039]), and having an inner peripheral surface facing with the pipe body (see figs 1,2, 7), and the inner peripheral surface has a flow path structure (ribs 22 figs 1,2; 52(2) fig 7) configured to form a flow path (grooves between the ribs in figs 1, 2, 7) that guides a water droplet generated between the heat insulator and the pipe body to the opening portion ([0039-41] discusses water and passage between the insulation and the pipe to the drain holes).
With respect to claim 6, the flow path structure includes a groove formed along a peripheral direction of the heat insulator (figs 1,2, 7 show the flow path is formed by the groove formed between the ribs 22, 52(2)).  
With respect to claim 7, the flow path structure includes a protruding portion that is in contact with the pipe body (figs 1, 2, 7 show the ribs 22, 52(2) as protrusions that contact the pipe body 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedrick in view of Quigley (8763647). The reference to Fedrick disclose all of the recited structure but does not specifically set forth what material is used for the insulation, therefore not teaching the insulator being an aerogel.  The reference to Quigley discloses that it is old and well known in the art to provide a pipe with insulation (14 is heat insulation and can be chosen from several different materials including foams, composites, and aerogels among others (col 10, lines 25-38), and shows several embodiments with ribs provided as well.  It would have been obvious to one skilled in the art to modify the insulation used in Fedrick by substituting an aerogel as suggested by Quigley where such is a known equivalent type of insulation used in pipe insulation when temperature is a concern, and aerogels have benefits over other insulations leading one skilled in the art to use them over other insulations when the application required its beneficial properties known in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secoura in view of Quigley (8763647). The reference to Secoura disclose all of the recited structure but sets forth foam is used for the insulation, therefore not teaching the insulator being an aerogel.  The reference to Quigley discloses that it is old and well known in the art to provide a pipe with insulation (14 is heat insulation and can be chosen from several different materials including foams, composites, and aerogels among others (col 10, lines 25-38), and shows several embodiments with ribs provided as well.  It would have been obvious to one skilled in the art to modify the foam insulation used in Secoura by substituting an aerogel as suggested by Quigley where such is a known equivalent type of insulation used in pipe insulation when temperature is a concern and is equivalent to foam, and aerogels have benefits over other insulations such of foam leading one skilled in the art to use them over other insulations when the application required its beneficial properties known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kuyl, Wardle, Read, Huet, Cotman, Muszynski, Stonitsch, Matthews, and Whitaker disclosing state of the art insulated pipes some having ribs and drainage pathways.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH